Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 8, 10, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (7,287,375).  Goto et al. discloses (claim 1) a valve assembly with an inlet section configured to receive pressurized fluid from a load-sensing source of pressurized fluid (the pressure source P and bypass control section annotated in the figure below), a load-sense port (connection to feedback line 27 and spring chamber 28, see col. 5, lines 58-59) configured to be fluidly coupled to the load-sensing source to provide a pressure signal to the load-sensing source, wherein pressure level of pressurized fluid of the load-sensing source is based on the pressure signal, at least one worksection (tilt cylinder 40 section) configured to control fluid flow to and from (via lines 4a and 4b) an actuator 40, wherein the at least one worksection includes a body 10 defining a bore and a spool (valve 4) axially movable in the bore, a load-sense passage (feedback line 27) traversing the at least one worksection and configured to communicate a load-sense pressure signal having a first pressure level and representing a load-induced pressure of the actuator (see col. 5, lines 59-62), a plurality of pilot (claim 2) wherein the valve comprises a pilot check valve (V annotated in figure below) having a first port configured to receive the pilot fluid signal and a second port fluidly coupled to the load-sense passage, wherein the pilot check valve is configured to open and provide the pilot fluid signal to the load-sense passage in response to the second pressure level of the pilot fluid signal being higher than the first pressure level of the load-sense pressure signal, and wherein the load-sense passage is fluidly coupled to the load-sense port, (claim 4) the valve (V annotated in figure below) is disposed in the inlet section, (claim 6) an inlet flow passage traversing the inlet section and the at least one worksection, wherein the inlet flow passage is configured to communicate pressurized fluid received from the load-sensing source, and a pressure reducing valve 37 fluidly coupled to the inlet flow passage, and configured to receive pressurized fluid of the load-sensing source and generate the pilot fluid signal having the second pressure level, wherein the second pressure level is less than the pressure level of pressurized fluid of the load-sensing source, (claim 7) wherein the valve (V annotated in figure below) is fluidly coupled to the pressure reducing valve 37 so as to receive the pilot fluid signal generated by the pressure reducing valve, (claim 8) the valve (V annotated in figure below) fluidly couples the pressure reducing valve 37 to the load-sense passage and is configured to provide the pilot fluid signal to the load-sense passage in response to the second (claim 10) a first pilot valve (annotated in figure below) is disposed at a first end of the spool, a second pilot valve (annotated in figure below) is disposed at a second end of the spool opposite the first end, when a pilot valve of the first pilot valve and second pilot valve is activated, the pilot valve enables communication of the pilot fluid signal to a respective end of the spool causing the spool to move in the bore from in a respective axial direction, and (claim 11) when the pilot valve is activated, the pilot valve is configured to reduce pressure level of the pilot fluid signal from the second pressure level to a third pressure level prior to communicating the pilot fluid signal to the respective end of the spool. 
Goto et al. also discloses (claim 19) a method of generating a valve load-sense pressure signal 27 indicative of a pressure level at a workport of an actuator 40, generating a pilot fluid signal to be communicated to a worksection (tilt cylinder 40 section) of a valve assembly 10, such that when a pilot valve disposed at an end of a spool (valve 4) in the worksection is actuated, the pilot fluid signal is communicated to the end of the spool causing the spool to shift, comparing a first pressure level of the valve load-sense pressure signal to a second pressure level of the pilot fluid signal (occurs at valve V annotated in figure below), and communicating the pilot fluid signal to a load-sense port fluidly coupled to a load-sensing source of pressurized fluid when the second pressure level of the pilot fluid signal exceeds the first pressure level of the valve load-sense pressure signal (see col. 6, line 62 – col. 7, line 10).

    PNG
    media_image1.png
    727
    645
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al., as applied to claim 1 above, in view of Layne et al.  Goto et al. discloses all of the claimed subject matter further including (claim 12) the inlet section including an inlet port configured to be fluidly coupled to the load-sensing source of pressurized fluid to receive pressurized fluid therefrom, and a tank port configured to be fluidly coupled to a tank to provide fluid flow returning from the at least one worksection to the tank T.  Goto et al. does not specifically disclose the inlet port and the tank port being vertically-stacked in different planes. 
Layne et al. teaches in figure 2 for a valve assembly with an inlet section 16, work sections 13,14,15, an inlet port (to supply passage 31), and a tank port (from passage 36) and that the inlet port and the tank port being vertically-stacked in different planes (see figure 2) for the purposes of supply and returning fluid to and from the valve assembly.
Since Goto et al. and Layne et al. are both in the same field of endeavor the purpose disclosed by Layne et al. would have been recognized in the pertinent art of Goto et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the valve assembly of Goto et al. such that the inlet port and the tank port being vertically-stacked in different planes for the purposes of supply and returning fluid to and from the valve assembly.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other valve assemblies with load sensing pressure signal arrangements.


Allowable Subject Matter
Claims 3, 5, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprise (claim 3) the valve comprising a shuttle valve having: (i) a first inlet configured to receive the pilot fluid signal, (ii) a second inlet configured to receive the load-sense pressure signal, and (iii) an outlet fluidly coupled to the load-sense port, (claim 5) an outlet section disposed adjacent the at least one worksection, such that the at least one worksection is interposed between the inlet section and the outlet section, wherein the load-sense passage traverses the inlet section, the at least one worksection, and the outlet section, and wherein the load-sense port and the valve are disposed at the outlet section, and (claims 9 and 20) a pilot-enable valve fluidly coupled to a pilot fluid passage of the plurality of pilot fluid passages.
Claims 13-18 are allowed.  The improvement comprises a load-sensing pump and the valve being configured to: (i) receive the pilot fluid signal, and (ii) in response to the second pressure level of the pilot fluid signal being higher than the first pressure level of the load-sense pressure signal, provide the pilot fluid signal to the valve load-sense port to be communicated to the pump load-sense port as the pressure signal for the purposes of enabling the pump to provide pressurized fluid at a particular pressure level, even when primary functions of the hydraulic machine are not actuated, so as to enable operation of the secondary functions.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745        
February 13, 2021